         Case 2:19-cv-00582-DAK Document 10 Filed 06/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

DALLIN HAWKINS,

                        Plaintiff,                   MEMORANDUM DECISION
                                                     & ORDER DENYING MOTION
v.                                                   FOR RELIEF FROM JUDGMENT

SANDY CITY POLICE DEP’T et al.,                      Case No. 2:19-CV-582 DAK

                        Defendants.                  District Judge Dale A. Kimball




       On October 23, 2019, concluding Plaintiff had been unresponsive in his litigation--

specifically, failing to file his certified six-month inmate account statement--the Court dismissed

his case without prejudice. (ECF No. 7.) Nearly eight months later, on June 19, 2020, Plaintiff

filed Motion to Set Aside Judgment. (ECF No. 9.) Plaintiff’s motion does not include a six-

month account statement.

       Federal Rule of Civil Procedure 60(b) states in relevant part:

               (b) Grounds for Relief from a Final Judgment, Order, or
               Proceeding. On motion and just terms, the court may relieve a
               party or its legal representative from a final judgment, order, or
               proceeding for the following reasons:
                       (1) mistake, inadvertence, surprise, or excusable neglect;
                       (2) newly discovered evidence that, with reasonable
                       diligence, could not have been discovered in time to move
                       for a new trial under Rule 59(b);
                       (3) fraud (whether previously called intrinsic or extrinsic),
                       misrepresentation, or misconduct by an opposing party;
                       (4) the judgment is void;
                       (5) the judgment has been satisfied, released, or discharged;
                       it is based on an earlier judgment that has been reversed or
                       vacated; or applying it prospectively is no longer equitable;
                       or
                       (6) any other reason that justifies relief.
          Case 2:19-cv-00582-DAK Document 10 Filed 06/25/20 Page 2 of 2




Plaintiff has not shown that any of these grounds for relief exist here. Plaintiff thus does not meet

the standard for relief under Rule 60(b); the Court’s October 23, 2019 Order and Judgment stand.

(ECF Nos. 7 & 8.)

                                             ORDER

       IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (ECF No. 9.) This

action remains closed.

       IT IS FURTHER ORDERED that the Clerk of Court must mail to Plaintiff a packet,

including a blank-form complaint and information on how to file the complaint, should he wish

to file a new case.

               DATED this 25th day of June, 2020.

                                              BY THE COURT:




                                              JUDGE DALE A. KIMBALL
                                              United States District Court




                                                                                                    2
